Citation Nr: 1108006	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-08 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

The Board notes that the Veteran was scheduled for Board hearing in Washington, D.C. in March 2011.  In correspondence, dated in January 2011, the Veteran indicated that he no longer wished to have the Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing in Washington D.C. to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (9d), (e) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for bilateral hearing loss disability, evaluated as noncompensable from November 2005.  The claims folder includes a VA audiology examination report from January 2006.  In a statement, dated in January 2011, the Veteran averred that his hearing acuity has continued to deteriorate and he requested another VA examination.

The Veteran is competent to testify that he has had an increase in hearing difficulty since the last VA examination, which was more than five years ago.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Because the Veteran asserts that his hearing loss disability has worsened since the 2006 VA examination, and that the 2006 VA examination does not accurately portray his current disability picture, the Board finds that another VA examination to determine the extent of the Veteran's hearing loss disability is warranted.  

In correspondence dated in January 2011, the Veteran informed the Board that he would not be attending a March 2011 Board hearing in Washington, D.C.  The Veteran stated that "it would be very difficult to make a long distance trip to Washington, D.C.  I don't really have a lot more to offer in the way of evidence, and making a trip to Washington would probably have little or no influence on your decision."  Due to the Veteran's claim that he is unable to travel to Washington, D.C., the Board finds that the Veteran should be afforded another opportunity for a Board hearing, and again informed that the Board hearing may be at a local VA office. 

Finally, the Board notes that the January 2011 correspondence from the Veteran indicates that he lives in Tennessee.  The RO should ensure that it has the correct current address for the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the VA computer system and the Veteran's claims folder reflect his current address, as noted in the appellant's January 2011 correspondence.

2.  Schedule the Veteran for a VA examination to determine the extent of his service-connected bilateral hearing loss disability.  Perform all necessary diagnostic tests, and report all clinical manifestations in detail.  In addition to dictating objective test results, the examiner should describe the functional effects caused by the Veteran's hearing loss disability.

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2010).  

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case. 

4.  The Veteran should be informed again of his right to have a hearing before a Veterans Law Judge of the Board at a local RO (Travel Board hearing or via videoconference).  If the Veteran elects to have a Travel Board hearing at the local RO, or a Board hearing via videoconference from the local RO, such Board hearing should be scheduled.  


The appellant has the right to submit additional evidence and argument on the matter Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


